     Case 2:20-cv-00154-JAM-KJN Document 6 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEXTER BROWN,                                          No. 2: 20-cv-0154 KJN P
12                        Plaintiff,
                                                             ORDER AND FINDINGS AND
13            v.                                             RECOMMENDATIONS
14    K. RAM, et al.,
15                        Defendants.
16

17           By an order filed January 29, 2020, plaintiff was ordered to file a completed in forma

18   pauperis affidavit and a certified copy of his prison trust account statement, and was cautioned

19   that failure to do so would result in a recommendation that this action be dismissed. On February

20   26, 2020, the undersigned granted plaintiff an extension of time to March 15, 2020, to file his in

21   forma pauperis application.

22           Plaintiff has not responded to the court’s orders and has not filed the required documents.

23           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

24   directed to assign a district judge to this case; and

25           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

26           These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, any party may file written
                                                         1
     Case 2:20-cv-00154-JAM-KJN Document 6 Filed 04/29/20 Page 2 of 2

 1   objections with the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 3   objections shall be filed and served within fourteen days after service of the objections. The

 4   parties are advised that failure to file objections within the specified time may waive the right to

 5   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 6   Dated: April 28, 2020

 7

 8

 9

10
     Br154.fifp
11   kc
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
